DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0142698  10/30/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 02/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 02/17/2021. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 9,165,654 B1 hereinafter “Oh”) in view of Kim (US 8,879,351 B2).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding Independent Claim 1, Oh, for example in Figs. 1-4, discloses a memory device (see for example in Fig. 1 related in Figs. 2-4) comprising: a cell wafer (e.g., semiconductor 100; in Fig. 1 related in Figs. 2-4) having a first pad on one surface thereof (within Fig. 1 related in Figs. 2-4); and a peripheral wafer (e.g., semiconductor 200; in Fig. 1 related in Figs. 2-4) bonded to the one surface of the cell wafer (see for example in Fig. 1 related in Figs. 2-4), and having a second pad coupled to the first pad (within Fig. 1 related in Figs. 2-4), wherein the cell wafer comprises: a memory cell array (see for example in Fig. 2 related Figs. 1, 32-4); a first bit line and a second bit line coupled to the memory cell array (e.g., BLe and BLo; in Fig. 2 related in Figs. 1, 3-4); and wherein the peripheral wafer comprises: a page buffer including a first page buffer (e.g., PBo/PBe; in Fig. 1 related in Figs. 2-4) corresponding to the first bit line (e.g., to BLo/BLe; in Fig. 1 related in Figs. 2-4) and a second page buffer corresponding to the second bit line (e.g., to BLe/BLo; in Fig. 1 related in Fig. 2-4); and a page buffer configured to couple one of the first page buffer and the second page buffer to the second pad (e.g., PBCLK; in Fig. 1 related in Figs. 2-4).  
However, Oh is silent with regard to a bit line selection circuit configured to couple one of the first bit line and the second bit line to the first pad; a page buffer low-voltage circuit and a page buffer high-voltage circuit.
In the same field of endeavor, Kim, for example in Figs. 1-17, discloses a bit line selection circuit (e.g., circuit 405; in Fig. 7B related in Figs. 1-6, 8-17) configured to couple one of the first bit line and the second bit line (via A_SELe/A_SELo; in fig. 7B related in Figs. 1-6, 8-17) to the first pad (e.g., contact BL1_e and BL1_o to BLn_e and BLn_o; in Fig. 7B related in Figs. 1-6, 8-17); a page buffer low-voltage circuit and a page buffer high-voltage circuit (within block 70; in Fig. 3 related in Figs. 1-2, 4-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Oh such as non-volatile memory device having page buffer under a cell (see for example in Figs. 1-4 of Oh) by incorporating the teaching of Kim such as non-volatile memory bank and page buffer therefor (see for example in Figs. 1-7 of Kim). In order to provide a memory device having a shared two-dimensional page buffer with an integrated self column decoding circuit (see for example in Figs. 3, 7B related in Figs. 1-2, 4-6, 817).
Regarding claim 2, the above Oh/Kim, the combination disclose wherein the bit line selection circuit comprises: a first select transistor coupled between the first bit line and the first pad (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and configured to electrically couple the first bit line and the first pad in response to a first bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim); and a second select transistor coupled between the second bit line and the first pad, and configured to electrically couple the second bit line and the first pad in response to a second bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), wherein the first bit line select signal and the second bit line select signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 3, the above Oh/Kim, the combination disclose wherein the first select transistor and the second select transistor share a first junction region, and wherein the first pad is coupled to the first junction region through a contact (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 4, the above Oh/Kim, the combination disclose wherein the page buffer high-voltage circuit comprises: a first sensing transistor coupled between the second pad and the first page buffer low-voltage unit (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim), and configured to electrically couple the second pad and the first page buffer low-voltage unit in response to a first bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim); and a second sensing transistor coupled between the second pad and the second page buffer low-voltage unit (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim), and configured to electrically couple the second pad and the second page buffer low-voltage unit in response to a second bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim), wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim).  
	Regarding claim 5, the above Oh/Kim, the combination disclose wherein the first sensing transistor and the second sensing transistor share a second junction region, and wherein the second pad is coupled to the second junction region through a contact (see for example in Figs. 1-4 of Oh and see also in Figs. 3, 7B related in Figs. 1-2, 4-6, 8-17 of Kim).  
	Regarding Independent Claim 7, Oh, for example in Figs. 1-4, discloses a memory device (see for example in Fig. 1 related in Figs. 2-4) comprising: a cell wafer (e.g., semiconductor 100; in Fig. 1 related in Figs. 2-4) having a plurality of first pads on one surface thereof (within Fig. 1 related in Figs. 2-4); and a peripheral wafer bonded to the one surface of the cell wafer (e.g., semiconductor 200; in Fig. 1 related in Figs. 2-4), and having a plurality of second pads that are coupled to the plurality of first pads (within Fig. 1 related in Figs. 2-4), wherein the cell wafer comprises: a memory cell array (see for example in Fig. 2 related Figs. 1, 32-4); a plurality of bit lines (e.g., BLe and BLo; in Fig. 2 related in Figs. 1, 3-4), coupled to the memory cell array, that includes a plurality of first bit lines (e.g., BLe/BLo; in Fig. 2 related in Figs. 1, 3-4) and a plurality of second bit lines (e.g., PBo/PBe; in Fig. 1 related in Figs. 2-4); and to couple the plurality of first bit lines or the plurality of second bit lines to the plurality of first pads (within Fig. 1 related in Figs. 2-4), and wherein the peripheral wafer comprises: a page buffer including a plurality of first page buffer corresponding to the plurality of first bit lines and a plurality of second page buffer corresponding to the plurality of second bit lines (within Fig. 1 related in Figs. 2-4); and a page buffer configured to couple the plurality of first page buffer or the plurality of second page buffer to the plurality of second pads (e.g., PBCLK; in Fig. 1 related in Figs. 2-4).  
However, Oh is silent with regard to a bit line selection circuit configured to couple one of the first bit line and the second bit line to the first pad; a page buffer low-voltage circuit and a page buffer high-voltage circuit.
In the same field of endeavor, Kim, for example in Figs. 1-17, discloses a bit line selection circuit (e.g., circuit 405; in Fig. 7B related in Figs. 1-6, 8-17) configured to couple one of the first bit line and the second bit line (via A_SELe/A_SELo; in fig. 7B related in Figs. 1-6, 8-17) to the first pad (e.g., contact BL1_e and BL1_o to BLn_e and BLn_o; in Fig. 7B related in Figs. 1-6, 8-17); a page buffer low-voltage circuit and a page buffer high-voltage circuit (within block 70; in Fig. 3 related in Figs. 1-2, 4-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Oh such as non-volatile memory device having page buffer under a cell (see for example in Figs. 1-4 of Oh) by incorporating the teaching of Kim such as non-volatile memory bank and page buffer therefor (see for example in Figs. 1-7 of Kim). In order to provide a memory device having a shared two-dimensional page buffer with an integrated self column decoding circuit (see for example in Figs. 3, 7B related in Figs. 1-2, 4-6, 817).
Regarding claim 8, the above Oh/Kim, the combination disclose wherein the plurality of first bit lines and the plurality of second bit lines are alternately disposed with each other (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 9, the above Oh/Kim, the combination disclose wherein the bit line selection circuit comprises a plurality of select transistors (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), wherein the plurality of select transistors comprises: a plurality of first select transistors coupled between the plurality of first bit lines and the plurality of first pads (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and configured to electrically couple the plurality of first bit lines and the plurality of first pads in response to a first bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim); and a plurality of second select transistors coupled between the plurality of second bit lines and the plurality of first pads, and configured to electrically couple the plurality of second bit lines and the plurality of first pads in response to a second bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and wherein the first bit line select signal and the second bit line select signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 10, the above Oh/Kim, the combination disclose wherein a first select transistor and a second select transistor are coupled in common to each of the plurality of first pads and share a junction region, and wherein each of the plurality of first pads is coupled to the junction region through a contact (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 11, the above Oh/Kim, the combination disclose wherein the plurality of first select transistors and the plurality of second select transistors are disposed in different rows (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 12, the above Oh/Kim, the combination disclose wherein a pitch of the plurality of first select transistors in a row direction is larger than a pitch of the bit lines in the row direction (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 13, the above Oh/Kim, the combination disclose wherein each of the plurality of select transistors is coupled to a corresponding bit line through a bit line contact, and wherein bit line contacts are offset from each other in the row direction and in a column direction (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 14, the above Oh/Kim, the combination disclose wherein the page buffer high-voltage circuit comprises a plurality of sensing transistors (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), wherein the plurality of sensing transistors comprises: a plurality of first sensing transistors coupled between the plurality of first page buffer low-voltage units and the plurality of second pads (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and configured to electrically couple the plurality of first page buffer low-voltage units and the plurality of second pads in response to a first bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim); and a plurality of second sensing transistors coupled between the plurality of second page buffer low-voltage units and the plurality of second pads (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and configured to electrically couple the plurality of second page buffer low-voltage units and the plurality of second pads in response to a second bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 15, the above Oh/Kim, the combination disclose wherein a first sensing transistor and a second sensing transistor, which are coupled in common to each of the plurality of second pads (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), share a junction region, and wherein each of the plurality of second pads is coupled to the junction region through a contact (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 16, the above Oh/Kim, the combination disclose wherein the plurality of first sensing transistors and the plurality of second sensing transistors are disposed in different rows (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding Independent Claim 17, Oh, for example in Figs. 1-4, discloses a memory device (see for example in Fig. 1 related in Figs. 2-4) comprising: a memory cell array (see for example in Fig. 2 related Figs. 1, 32-4); and a page buffer circuit (see for example in Fig. 1 related in Figs. 2-4) coupled to the memory cell array through a first bit line and a second bit line (e.g., BLe and BLo; in Fig. 2 related in Figs. 1, 3-4), wherein the page buffer circuit comprises: a cell wafer (e.g., semiconductor 100; in Fig. 1 related in Figs. 2-4) that includes the memory cell array and that has a first pad on one surface thereof (see for example in Fig. 1 related in Figs. 2-4), and configured to couple one of the first bit line and the second bit line to the first pad (see for example in Fig. 1 related in Figs. 2-4); a page buffer (see for example in Fig. 1 related in Figs. 2-4), provided in a peripheral wafer (e.g., semiconductor 200; in Fig. 1 related in Figs. 2-4) that is bonded to the one surface of the cell wafer and has on one surface thereof bonded to the cell wafer a second pad coupled to the first pad (see for example in Fig. 1 related in Figs. 2-4), that includes a first page buffer corresponding to the first bit line and a second page buffer corresponding to the second bit line (see for example in Fig. 1 related in Figs. 2-4); and a page buffer circuit provided in the peripheral wafer, and configured to couple one of the first page buffer low-voltage unit and the second page buffer low-voltage unit to the second pad (e.g., PBCLK; in Fig. 1 related in Figs. 2-4).  
However, Oh is silent with regard to a bit line selection circuit configured to couple one of the first bit line and the second bit line to the first pad; a page buffer low-voltage circuit and a page buffer high-voltage circuit.
In the same field of endeavor, Kim, for example in Figs. 1-17, discloses a bit line selection circuit (e.g., circuit 405; in Fig. 7B related in Figs. 1-6, 8-17) configured to couple one of the first bit line and the second bit line (via A_SELe/A_SELo; in fig. 7B related in Figs. 1-6, 8-17) to the first pad (e.g., contact BL1_e and BL1_o to BLn_e and BLn_o; in Fig. 7B related in Figs. 1-6, 8-17); a page buffer low-voltage circuit and a page buffer high-voltage circuit (within block 70; in Fig. 3 related in Figs. 1-2, 4-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Oh such as non-volatile memory device having page buffer under a cell (see for example in Figs. 1-4 of Oh) by incorporating the teaching of Kim such as non-volatile memory bank and page buffer therefor (see for example in Figs. 1-7 of Kim). In order to provide a memory device having a shared two-dimensional page buffer with an integrated self column decoding circuit (see for example in Figs. 3, 7B related in Figs. 1-2, 4-6, 817).
	Regarding claim 19, the above Oh/Kim, the combination disclose wherein the bit line selection circuit comprises: a first select transistor coupled between the first bit line and the first pad, and configured to electrically couple the first bit line and the first pad in response to a first bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim); and a second select transistor coupled between the second bit line and the first pad, and configured to electrically couple the second bit line and the first pad in response to a second bit line select signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), wherein the first bit line select signal and the second bit line select signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
	Regarding claim 20, the above Oh/Kim, the combination disclose wherein the page buffer high-voltage circuit comprises: a first sensing transistor coupled between the second pad and the first page buffer low-voltage unit (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), and configured to electrically couple the second pad and the first page buffer low-voltage unit in response to a first bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim); and a second sensing transistor coupled between the second pad and the second page buffer low-voltage unit, and configured to electrically couple the second pad and the second page buffer low-voltage unit in response to a second bit line sensing signal (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim), wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-4 of Oh and see also in Fig. 7B related in Figs. 1-6, 8-17 of Kim).  
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 9,165,654 B1 hereinafter “Oh”) in view of Kim (US 8,879,351 B2 hereinafter “Kim_1”) and further in view of Kim et al (US 10,672,479 B2 hereinafter “Kim_2”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 6, the above Oh/Kim_1, the combination disclose the claimed invention as discussed above. However, the above Oh/Kim_1 are silent with regard to wherein the memory cell array comprises: a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked on a substrate; and a plurality of vertical channels that pass through the plurality of electrode layers and the plurality of interlayer dielectric layers and that are coupled to the first bit line and the second bit line.  
In the same field of endeavor, Kim_2, for example in Figs. 1-22, discloses a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked on a substrate; and a plurality of vertical channels that pass through the plurality of electrode layers and the plurality of interlayer dielectric layers and that are coupled to the first bit line and the second bit line (see for example in Figs. 5, 17-18 related in Figs. 1-4, 6-16, 19-22).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Oh such as non-volatile memory device having page buffer under a cell (see for example in Figs. 1-4 of Oh) and the teaching of Kim_1 such as non-volatile memory bank and page buffer therefor (see for example in Figs. 1-7 of Kim) by incorporating the teaching of Kim such as a memory system having a page buffer circuit (see for example in Figs. 1-22 of Kim_2). In order to provide the memory block includes cell strings which are formed on a substrate in a three-dimensional structure (see for example in Figs. 5, 17-18 related in Figs. 1-4, 6-16, 19-22 of Kim_2).
Regarding claim 17, the above Oh/Kim_1/Kim_2, the combination disclose wherein the memory cell array comprises: a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked on a substrate; and a plurality of vertical channels passing through the plurality of electrode layers and the plurality of interlayer dielectric layers, and coupled to the bit lines (see for example in Figs. 1-4 of Oh and in Figs. 1-17 of Kim_1 and see also in Figs. 1-22 of Kim_2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/            Primary Examiner, Art Unit 2825